Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda et al. (US 20100259563), hereinafter Tokuda, in view of Tsuchi (U.S. Patent No. 9,183,772), and further in view of Xu et al. (US 2017/0003541), hereinafter Xu.
In reference to claim 1, Tokuda discloses, in Fig. 10, comprising:
a base substrate (see SUB 1 in Fig. 5), the base substrate comprising a display region (AR) and a peripheral region located at at least one side of the display region (see region with SIGL, HDRV, and CSBL1 RGBsel);
a plurality of sub-pixels (DPXL), located in the display region;

a plurality of first power lines (CSL), located in the display region, and used to provide a power signal for the plurality of sub-pixels;
a plurality of data signal input lines (SIGL), located in the peripheral region and located at a side of the plurality of selector switches away from the display region, each of at least a part of the plurality of selector switches being electrically connected to one of the plurality of data signal input lines;
a driving circuit (HDRV) in the peripheral region at a side of the plurality of data line (DATA) away from the display region and connected with the data line (DATA) 
a first power bus (CSBL1), located in the peripheral region and located at a side of the plurality of selector switches away from the display region; and
a plurality of connecting portions, electrically connected to the first power bus, and electrically connected to the plurality of first power lines, the plurality of connecting portions extending towards the display region along regions between the plurality of selector switches (the firs power supply line CSBL1 is drawn between the display area AR and the horizontal circuit HDRV, and the left and right part are connected; paragraph [92]).
Tokuda does not disclose a plurality of data line leads, located in the peripheral region and electrically connected to the plurality of data lines;
a plurality of selector switches, located in the peripheral region and arranged at intervals, the plurality of selector switches being located at a side of the plurality of data lines away from the display region, and each of at least a part of the plurality of selector 
In the same field of endeavor, Tsuchi discloses in Fig. 1 a plurality of data line leads (102-1 – 102-4, Fig. 1) located in the peripheral region (data driver 100; see Fig. 4) and electrically connected to the plurality of data lines (96-1- 96-4);
a plurality of selector switches (SW11-SW41), located in the peripheral region and arranged at intervals, the plurality of selector switches being located at a side of the plurality of data lines (DATA) away from the display region (960).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the data line leads and selection switches in Tokuda as taught by Tsuchi to drive the data lines of the display device (col. 1, lines 15-16).
Tokuda does not disclose each of at least a part of the plurality of selector switches being electrically connected to at least two data line leads in the plurality of data line leads.
In the same field of endeavor, Xu discloses in Fig. 2, each of the plurality of a selector switches (31) in Fig. 2, being connected to at least two data lines (DR1 and DR2).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the selector switches in Tokuda as taught by Xu so that wiring on multiple sides of the array substrate is avoided, so that array substrate can achieve no borders on sides thereof… and can achieve a narrow border on the side provided with the driving circuit (paragraph [5]).
In reference to claim 2, Tokuda discloses comprising a second power bus located between the plurality of selector switches and the display region (see the CSBL1 at the SIGL side) , wherein the plurality of connecting portions are respectively and electrically connected to the first power bus and the second power bus (the power –supply bus line CSBL1 is drawn between the display area AR and the second horizontal driving circuit HDRV and the left and right parts are connected (paragraph [92]).
In reference 3 Tokuda discloses in Fig. 28, the first power bus and the second power bus (CSBL) are in the same layer (paragraph [177]]; and FIG. 28 is a sectional view in the case where the current supply bus line CSBL and the control line VVSL through which the power supply and clock of the vertical driving circuit VDRV flow are in the same layer as the source-drain electrode layer).
In reference to claim 4, Tokuka discloses the first power bus (CSBL1 at the display region AR side) the second power bus (CSBL1 at the SIGL side) and the plurality of connecting portions (connecting portions connect CSBL1 at the AR side and CSBL1 at the SIGL side) are in the same layer (Fig. 10; Fig. 28 and paragraph [177]).
In reference to claim 20, Tokuda discloses a display device in Fig. 1, (paragraph [53]).

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda, Tsuchi and Xu in view of Choi et al. (US 2020/0083306), hereinafter Choi.
	In reference to claim 6, Tokuda does not disclose a third power bus, wherein the third power bus an orthographic projection of the third power bus on the base substrate at least partially overlaps with an orthographic projection of the first power bus 
	In the same field of endeavor, Choi disclose a third power bus (10b), wherein an orthographic projection of the third power bus on the base substrate at least partially overlaps with an orthographic projection of the first power bus (10a) on the base substrate (100), and the third power bus is electrically connected to the first power bus as shown in Fig. 4.
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the third power bus in Tokuda as taught by Choi for reduce a dead space in the non-display area of the display device and provide high quality image (paragraphs [4-5]).
	In reference to claim 7, Choi discloses a fourth power bus (20b), wherein an orthographic projection of the fourth power bus on the base substrate (100) at least partially overlaps with an orthographic projection of the second power bus (20a) on the base substrate, and the fourth power bus is electrically connected to the second power bus as shown in Fig. 4.
	In reference to claim 8, Choi discloses in Fig. 4,  the third power bus (10b) and the fourth power bus (20b) are in the same layer (107).
	In reference to claim 9, Choi discloses at least one of the plurality of sub-pixels Fig. 4 comprises a drive TFT (T1) and a connecting electrode (CL);
	the drive TFT (T1)  comprises a drive active layer (A1) on the base substrate (100), a drive gate (G1)  a side of the drive active layer away from the base substrate, 
	the connecting electrode (CL) is at a side of the drive source and the drive drain away from the base substrate; and
	the first power bus (10a) , the second power bus (20a) and the connecting electrode are in the same layer (109).
	In reference to claim 10, Choi discloses discloses in Fig. 4, at least one of the plurality of sub-pixels comprises a drive TFT (T1) and a connecting electrode (CL);
	the drive TFT (T1)  comprises a drive active layer (A1) on the base substrate (100), a drive gate (G1)  a side of the drive active layer away from the base substrate, and a drive source (S1) and a drive drain (D1) which are at a side of the drive gate away from the base substrate;
	the connecting electrode (CL) is at a side of the drive source and the drive drain away from the base substrate; and
	the third power bus (10b), the fourth power bus (20b) and one of the drive source (S1) and drive drain (D1) in the same layer (109)

Allowable Subject Matter
Claims 5 and 11-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the recited arts teaches or suggests:
 In reference to claim 5, the array substrate according to claim 2, wherein the first power bus, the second power bus and the
plurality of connecting portions define a plurality of first apertures which are arranged in an array, and orthographic projections of the plurality of selector switches on the base substrate fall within the plurality of first apertures.
With reference to claim 11, the array substrate according to claim 1, wherein each selector switch comprises:
a first active layer on the base substrate;
a first gate and a second gate which are at a side of the first active layer away from the base substrate, the first gate and the second gate being the same layer and failing to overlap; and
a first source, a first drain and a second drain which are at a side of the first gate and the second gate away from the base substrate, the first source, the first drain and the second drain being in the same layer and failing to overlap, and the first source being between the first drain and the second drain; and
the first source is electrically connected to one data signal input line of the plurality of data signal input lines, and the first drain and the second drain are electrically connected to one data line lead in the plurality of data line leads.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bang et al. (US 2020/0361653) discloses a display an array substrate in Fig. 1, comprises pixel circuit P has power line (PL), data line (DL) and first power bus (30) having main power bus 22 and connection line 12; second power bus 20 having first main power bus 21 and connection 22.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DUC Q DINH/Primary Examiner, Art Unit 2692